Case: 14-11135    Date Filed: 07/24/2014   Page: 1 of 7


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-11135
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 5:09-cv-00204-RS-EMT

CHARLIE SCOTT,

                                                              Petitioner-Appellant,

                                      versus

WARDEN,

                                                             Respondent-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (July 24, 2014)

Before PRYOR, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Charlie Scott, proceeding pro se, appeals the district court’s denial of his

motion to reopen the time for filing a notice of appeal. Because the district court

plainly lacked the authority to reopen the time to file an appeal nearly three years
               Case: 14-11135     Date Filed: 07/24/2014   Page: 2 of 7


after the order that Scott sought to appeal had been issued, we summarily affirm

the district court’s denial.

                                          I.

       The timeline of events in this case dictates the outcome of this appeal. On

March 4, 2011, the district court denied Scott’s 28 U.S.C. § 2241 petition for writ

of habeas corpus. Scott filed a pro se notice of appeal six days later. In April

2011, however, we dismissed Scott’s appeal for want of prosecution and because

Scott had failed to timely pay the filing fees or to move to proceed in forma

pauperis.

       About a week later, Scott filed a motion with this Court seeking an extension

of time to pay the filing fees because, he explained, he was confined in

administrative detention pending a transfer to another prison, and he did not have

access to his personal inmate account, his personal property and legal material, or

the law library. Since Scott filed his motion a week after this Court had already

dismissed his appeal, Scott’s motion was rendered moot, and the Court returned

Scott’s filing to him, advising him that the Court would not take further action on

his appeal until he paid the filing fees or the district court granted a motion to

proceed in forma pauperis, at which point Scott could submit a motion to reinstate

his appeal.

       In July 2011, therefore, Scott filed a motion in the district court for leave to


                                           2
              Case: 14-11135     Date Filed: 07/24/2014   Page: 3 of 7


proceed in forma pauperis. The district court denied the motion in October 2011,

after concluding that Scott’s motion and supporting documents “reveal[ed] that

[Scott] ha[d] not truthfully answered the questions on the sworn application” and

that the appeal was not taken in good faith.

      Nearly two years passed before the district court next heard from Scott. In

September 2013, Scott moved the district court to reinstate his § 2241 petition and

allow him to proceed in forma pauperis. The district court denied Scott’s motion

to the extent that it sought to reopen the case, noting that the petition had been

denied with prejudice on March 4, 2011. But the district court granted Scott’s

motion to proceed in forma pauperis.

      In October 2013, Scott moved this Court to reinstate his 2011 appeal of the

denial of his § 2241 petition. We denied Scott’s motion in December 2013.

      Then, in February 2014, nearly three years after the district court denied his

§ 2241 petition, Scott moved the district court to reopen the time to file a notice of

appeal. Noting that the petition that Scott sought to appeal had been denied and

dismissed with prejudice on March 4, 2011, the district court denied Scott’s

motion. Scott now appeals that ruling. The government has moved for “summary

affirmance” of the district court’s order and for an order staying the briefing

schedule. Scott opposes the motion.

                                               II.


                                          3
                Case: 14-11135       Date Filed: 07/24/2014      Page: 4 of 7


       Summary disposition is appropriate either where time is of the essence, such

as in “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.

1969). 1 We review a district court’s denial of a request to reopen the time to file a

notice of appeal for abuse of discretion. See McDaniel v. Moore, 292 F.3d 1304,

1305 (11th Cir. 2002).

                                             III.

       Rule 4(a)(1)(B), Fed. R. App. P., governs the time limitations on filing an

appeal in a civil case where one party is a United States officer or employee sued

in an official capacity. Under Rule 4(a)(1)(B), in such a case, a party must file an

appeal within 60 days after entry of the judgment. Fed. R. App. P. 4(a)(1)(B).

       In limited circumstances, however, Rule 4(a)(6), Fed. R. App. P., authorizes

the district court to reopen the time to file an appeal for “14 days after the date

when its order to reopen is entered.” To enter an order reopening the time to file

an appeal, a district court must find that all of the following conditions are


       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all Fifth Circuit decisions issued before October 1, 1981.

                                               4
              Case: 14-11135     Date Filed: 07/24/2014   Page: 5 of 7


satisfied: (1) the moving party did not receive notice of entry of the judgment or

order within 21 days of entry; (2) the motion to reopen is filed within 180 days

after the judgment or order is entered, or within 14 days after the moving party

receives notice of the entry, whichever is earlier; and (3) no party would be

prejudiced. Fed. R. App. P. 4(a)(6); see Vencor Hosps., Inc. v. Standard Life &

Accident Ins. Co., 279 F.3d 1306, 1311 (11th Cir. 2002). Because Rule 4(a)(6)

“provides the exclusive method for extending a party’s time to appeal for failure to

receive actual notice that a judgment or order has been entered,” the time to reopen

may not be extended if a party fails to meet any of Rule 4(a)(6)’s requirements.

Vencor Hosps., Inc., 279 F.3d at 1311 (citation and quotation marks omitted).

      Here, the district court was not permitted to reopen the time to file a notice

of appeal of the district court’s denial of Scott’s § 2241 petition because at least

one of the three conditions in Rule 4(a)(6) was not satisfied. First, based on the

fact that Scott timely filed a notice of appeal of the district court’s order denying

his § 2241 petition, it appears that he received notice of the entry of judgment

within 21 days of its occurrence. Second, even if he did not, Scott did not file the

motion to reopen within 180 days of entry of the district court’s judgment denying

his § 2241 petition. Fed. R. App. P. 4(a)(6); see Vencor Hosps., 279 F.3d at 1311.

      Nor do Scott’s claims that he spent some time in administrative detention

alter the outcome. First, while it is true that Scott was in transit for a period


                                         5
                Case: 14-11135       Date Filed: 07/24/2014       Page: 6 of 7


between the initial dismissal of his appeal in April 2011 and Scott’s February 2014

motion seeking to reopen the time to file a notice of appeal, nothing in the record

supports the conclusion that he was in transit for the entire 180 days following the

district court’s March 4, 2011, entry of judgment. On the contrary, Scott’s filing in

July 2011 of his motion to proceed in forma pauperis affirmatively demonstrates

that Scott could have filed a motion to reopen within 180 days of the March 4,

2011, judgment.

       Second, even if Scott had been in transit for the entire period, the

requirement is absolute that a party without notice file a motion to reopen within

180 days of the entry of the judgment to be appealed. 2 See Vencor Hosps., 279
F.3d at 1311. Rule 4(a)(6) represents a balancing of “the inequity of foreclosing

appeals by parties who do not receive actual notice of a dispositive order against

the need to protect the finality of judgments.” Id. at 1309.

       In short, because Scott did not file his motion to reopen until nearly three

years after the district court entered the judgment that Scott now seeks to appeal,

the district court was not authorized to grant Scott’s motion. Indeed, the district

court’s order denying Scott’s motion to reopen the time to file a notice of appeal is

so clearly right as a matter of law that no substantial question can exist as to the

outcome of the case. See Groendyke Transp., Inc., 406 F.2d at 1162.

2
 Similarly, because Scott’s later administrative detention from January 23, 2013, to February 20,
2013, occurred well beyond the 180-day period, it is irrelevant to the analysis.
                                               6
             Case: 14-11135   Date Filed: 07/24/2014   Page: 7 of 7


     The government’s motion for summary affirmance is GRANTED, the order

of the district court is AFFIRMED, and the government’s motion to stay the

briefing schedule is DENIED as moot.




                                       7